Citation Nr: 1449931	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial disability rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to June 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In March 2014, the Board remanded the claim for additional development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

In a rating decision dated in August 2014 the RO granted service connection for posttraumatic stress disorder effective April 22, 2009; thus this issue is no longer on appeal. 

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2009 VA examination, the examiner diagnosed the Veteran with tinea pedis, covering less than 2 percent of his total body surface and 0 percent of exposed body surface area.  The 2009 examiner also diagnosed the Veteran with tinea cruris, covering 3 percent of the total body surface and 0 percent of exposed body surface area.  Notably, in the July 2011 Board hearing, the Veteran and his wife specifically testified that his intermittent skin disability has spread from his groin, down his leg, and on the top of his feet.  The June 2014 VA examiner noted no current evidence of tinea pedis.  Where a Veteran's condition is subject to active and inactive stages, an examination should be conducted during the active stage.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

The VA examiners failed to address whether the Veteran's tinea has spread from the groin, down the leg, to the feet.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's skin disability dated since June 2014 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his skin disability, to include the impact on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a new VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorder, diagnosed as tinea cruris.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA/VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

It is imperative that every reasonable effort be taken to ensure that the VA skin examination is conducted during an active stage of the disease.

Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder, diagnosed as tinea cruris.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  The examiner is specifically requested to state whether the Veteran's tinea has spread from the groin, down the leg, to his feet. 

c)  State whether that skin disorder is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year.  

e)  State whether the Veteran's skin disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's skin disorder is productive of any additional functional impairment.

g)  State what impact, if any, the Veteran's skin disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10. 

A report of the VA examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



